DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11-13, 16-21, 22-24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2011043637 A2), hereinafter “Kim”, and further in view of Cao et al. (WO 2019192446 A1), hereinafter “Cao”.
Claims 1 and 22:
Regarding claim 1, Kim teaches, ‘a method of wireless communication, comprising:
receiving, by a user equipment (UE), a configuration message from a serving base station, wherein the configuration message configures ‘a transmission resource for triggered scheduling request (SR) transmission’ (Kim: Pg.4, Par. 7, “The base station 310 may set a D-SR transmission resource to the terminal 305. The D-SR transmission resource is a resource allocated by the base station to the terminal to transmit the D-SR to the base station”; “the base station 310 transmits a control message including the D-SR transmission resource configuration information to the terminal 305”).
Kim however does not expressly teach transmission resource is received by the user equipment through a configuration message from serving base station.
Cao in the same field of endeavor discloses network device generating a configuration message, “In a third aspect, a method for triggering a scheduling request is disclosed, which includes: a network device generates a configuration message“ (Cao: Pg. 6, Par. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by Cao with that of Kim and come up with the claimed invention.
A person of ordinary skill would be motivated to combine the disclosures because scheduling related configuration is necessary to be synchronized by the base station and user station and would be specified in a configuration message from the base station for the user equipment to act on, as disclosed by Cao, e.g., “ the network device may further send a configuration message to the terminal device, so that the terminal device decides whether to trigger the scheduling request according to the time parameter” (Cao: Pg. 6, Par.5).
Kim though does not explicitly disclose, ‘monitoring, by the UE, for a trigger signal triggering transmission of a triggered SR’, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to monitor for trigger signal, based on the disclosure by Kim, “when the SR transmission process is triggered, the terminal 305 transmits the D-SR to the base station 310 until the SR transmission process is Cancelled” (Kim: Pg.4, Par. 7).
Monitoring for SR transmission trigger is necessary because of need for scheduling resource for transmission of data to the based station when BSR is to be sent for reporting a buffer state that may report pending data for transmission. 
Kim teaches, ‘transmitting, by the UE, the triggered SR using the transmission resource in response to detecting the trigger signal’ (“the terminal 305 transmits the D-SR to the base station 310 until the SR transmission process is cancelled.”, as disclosed above).
	Claim 22 is for a device implementing method of claim 1. It is a change in category with respect to claim 1. Claim elements are discussed above in claim 1.  Existence of a processor and memory is implied. Claim is rejected based on rejection of claim 1.
Claims 2 and 23:
Regarding claim 2, combination of Kim and Cao teaches the method of claim 1 (disclosed above). further including:
As discussed above in claim 1, Kim does not expressly teach about ‘triggered SR configuration message’, but Cao teaches, ‘receiving, at the UE, a triggered SR configuration message’ (Cao: “In a third aspect, a method for triggering a scheduling request is disclosed, which includes: a network device generates a configuration message “) ‘that identifies a bit field within a control signal of the serving base station for the monitoring for the trigger signal’ (Cao: Pg. 5, Par. 9, “the configuration message is a broadcast message, or a radio link control dedicated message, or downlink control information”; ‘bit field within a control signal’ is implied because many different parameters in a message are identified by a specified number and position of bits in the message)
Claim 23 is for a device implementing method of claim 2. It is a change in category with respect to claim 2. Claim elements are discussed above in claim 2. Claim is rejected based on rejection of claim 2.
Regarding claim 3, combination of Kim and Cao teaches the method of claim 2 (disclosed above), ‘wherein the trigger signal includes a timing indication for the triggered SR transmission’ (Kim: Pg.4, Par.8, “The terminal 305 may know, through the control message, which transmission resource the D-SR transmission resource for the terminal 305 is set to and which subframe is available for use.”).

Regarding claim 4, combination of Kim and Cao teaches the method of claim 3 (disclosed above), ‘wherein the timing indication includes one of: a fixed transmission time; or a slot offset from the trigger signal’ (Kim: Pg.4, Par. 7, “The base station 310 may allocate a predetermined period to the terminal 305.”).

Claims 5 and 24:
Regarding claim 5, combination of Kim and Cao teaches the method of claim 2 (disclosed above).
Cao teaches, ‘receiving, by the UE, a window length parameter’ (Cao: Pg.5, Par. 9, “the terminal device may receive the network device to send The configuration message is used to indicate a time parameter”; Pg.5, Par. 6, “the terminal device may determine a duration according to the time parameter, and determine a time window according to the current time”), ‘wherein the window length parameter is received in one of: the triggered SR configuration message or the bit field for the trigger signal’ (received in the configuration message, as discussed above); and
‘determining, by the UE, cancellation of one or more configured SR opportunities within a window length determined by the window length parameter, wherein the transmitting the triggered SR is further in response to determination of the cancellation of the one or more configured SR opportunities within the window length’ (cancellation is disclosed by Kim, “The SR transmission process maybe canceled by a D-SR failure follow-up as in step 540, or may be canceled by transmitting a regular BSR.” (Pg.7, Par. 5); ‘within the window length’ is implied).
Claim 24 is for a device implementing method of claim 5. It is a change in category with respect to claim 5. Claim elements are discussed above in claim 5. Claim is rejected based on rejection of claim 5.
Regarding claim 6, combination of Kim and Cao teaches the method of claim 5 (disclosed above).
Cao teaches, ‘wherein the window length is positioned one of:
prior to transmission of the triggered SR; or
over a time including at least one future configured SR transmission opportunity’ (Cao: Pg. 5, Par. 5) discloses the window in which resource is not available for new transmission).

Regarding claim 7, combination of Kim and Cao teaches the method of claim 6 (disclosed above), ‘further including:
canceling the at least one future configured SR transmission opportunity within the window length’ (Kim: Pg.10, “stopping transmission of the D-SR when the increased counter value is greater than a predetermined maximum transmission allowance value.”; stopping transmission is equivalent to canceling in the present scenario).

Regarding claim 16, combination of Kim and Cao teaches the method of claim 2 (disclosed above), further including:
Kim teaches, ‘comparing, by the UE, a transmission priority associated with a SR to a predetermined priority threshold, wherein the transmitting is conducted in response to the transmission priority exceeding the predetermined priority threshold; and
refraining, by the UE, from transmission of the triggered SR in response to the transmission priority falling below the predetermined priority threshold’ (implied by disclosure of sending higher priority SR; Kim: Pg. 5, Par. 2, “UE sets the D-SR to the threshold value (dsr-transmax).” ).

Regarding claim 17, combination of Kim and Cao teaches the method of claim 16 (disclosed above).
Cao teaches, ‘receiving, by the UE, the predetermined priority threshold via one of: a radio resource control (RRC) configuration message or the bit field’ (implied by disclosure in Cao: Pg. 12, “the first uplink resource and the second uplink resource are configured by the network device; further, the terminal device can also perform logical channel priority processing according to the mapping constraint parameter.”; Pg. 22, “The network device may configure the UE with a Radio Resource Control (RRC) message” ).

Claims 18 and 29:
Regarding claim 18, combination of Kim and Cao teaches the method of claim 2 (disclosed above).
Though combination of Kim and Cao do not expressly teach, ‘wherein the transmitting includes: transmitting the triggered SR without other channel state information (CSI) and acknowledgement signals multiplexed therewith’, it would have been obvious to one of ordinary skill in the art to keep the scheduling request separate from multiplexing with other signals because of special nature of this SR request that is being triggered by events related to scheduling event and not any other related event.
Claim 29 is for a device implementing method of claim 18. It is a change in category with respect to claim 18. Claim elements are discussed above in claim 18. Claim is rejected based on rejection of claim 18.

Claims 19 and 30:
Regarding claim 19, combination of Kim and Cao teaches the method of claim 1 (disclosed above).
The claim, ‘determining, by the UE, availability of transmission of the triggered SR on the transmission resource, wherein the transmitting occurs in response to a determination of transmission availability; and refraining, by the UE, from transmission of the triggered SR in response to a determination of transmission unavailability’, obvious to one of ordinary skill in the art because when resource is not available, the SR cannot be sent and it may only be sent if resource is available.
Claim 30 is for a device implementing method of claim 19. It is a change in category with respect to claim 19. Claim elements are discussed above in claim 19. Claim is rejected based on rejection of claim 19.

Regarding claim 20, combination of Kim and Cao teaches the method of claim 19 (disclosed above), further including: ‘determining, by the UE, no successful SR transmissions over a predefined window of time; and performing, by the UE, a random access request procedure for an uplink transmission grant, in response to the determining the no successful SR transmissions’ (Kim: “the UE determines that a D-SR transmission failure has occurred, releases a dedicated backward transmission resource including the D-SR transmission resource and performs a random access procedure”).

Regarding claim 21, combination of Kim and Cao teaches the method of claim 20 (disclosed above),  ‘wherein the predefined window of time is one of:
precoded into the UE; or
received by the UE via control signaling from the serving base station’ (Kim: Pg. 4, “The base station 310 may allocate a predetermined period to the terminal 305.”).







Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Kim and Cao as applied to claim 2 above, and further in view of Tun-Huai Shih (US 2018/0359766 A1), hereinafter “Shih”.
Claims 8 and 25:
Regarding claim 8, combination of Kim and Cao teaches the method of claim 2 (disclosed above). 
Combination of Kim and Cao however does not expressly teach, ‘wherein the transmission resource includes one of: a fixed resource for the triggered SR transmission; or
a selected resource from a pool of transmission resources’. 
Shih in the same field of endeavor teaches about resource pool,  “[0101] In NR, multiple SR resources (configurations) can be configured to the UE (for the same serving cell), and which SR configuration is used depends on the LCH that triggers the SR.” (Shih: [101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by Shih with that of combination of Kim and Cao motivated to  facilitate network scheduling, as disclosed by Shih, “The purpose of having multiple SR configurations is to facilitate network scheduling. Network can schedule proper UL resource ( e.g., on proper numerology, with proper TTI length) that suits the UE need based on the received SR.” ([101]).

Regarding claim 11, combination of Kim, Cao, and Shih teaches the method of claim 8 (disclosed above). 
The claim, ‘wherein each resource of the pool of transmission resources is configured with a time-frequency domain resource’ (implied based on the fact that time and frequency are the resources available any pool of resources).
The claim element, ‘a single cyclic shift or a pair of cyclic shifts’, is dependent on implementation and any choice could be made if the devices know it beforehand.

Regarding claim 12, combination of Kim, Cao, and Shih teaches the method of claim 11 (disclosed above).  
The claim ‘wherein, when the transmission resource is configured with the single cyclic shift, the transmitting includes:
transmitting a positive SR in the triggered SR, in response to a request for scheduling uplink transmission; and
refraining from transmission of the triggered SR for a negative SR, in response to indicating no data for uplink transmission’, though not expressly taught by the prior arts, is obvious to a person of ordinary skill in the art based on the definition of positive SR and negative SR in the specification. These are related to availability of data for transmission and non-availability of data for transmission. If data is available, DR will be transmitted, i.e. positive SR and when data is not available, refraining from SR transmission, i.e. negative SR. 

Regarding claim 13, combination of Kim, Cao, and Shih teaches the method of claim 12(disclosed above).
The claim, ‘wherein, when the transmission resource is configured with the pair of cyclic shifts, the transmitting includes:
transmitting a positive SR in the triggered SR, in response to a request for scheduling uplink transmission; and
transmitting a negative SR in the triggered SR, in response to indicating no data for uplink transmission’, is obvious to a person of ordinary skill in the art. The user equipment may not transmit negative SR, as discussed above when only a single resource is available for SR transmission. When two resources are available for SR transmission, negative SR may also be sent in the second resources, where different resources are decided based on cyclic shifts, as per the claim or by any other means.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Kim, Cao, and Shih as applied to claim 8 above, and further in view of Bala et al. (WO 2010/124228 A2), hereinafter “Bala”.
Regarding claim 9, combination of Kim, Cao, and Shih teaches the method of claim 8 (discussed above).
Combination of Kim, Cao, and Shih however does not expressly teach the claim but Bala in the similar field of endeavor to select a resource from a set of resources, teaches about use of a hash function, “Alternatively or additionally, the WTRU may use an identity of the WTRU in the selection of the PRACH resource from the set of available PRACH resources. For example, this may include using a hashing function selecting, by the UE, the transmission resource from the pool of transmission resources using a hashing rule know to the UE and the serving base station (Bala: [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by Bala with that of the combination of Kim, Cao, and Shih, motivated by distribution of load across resources, as disclosed by Bala, “distribute the load across available resources.” ([0085]).

Regarding claim 10, combination of Kim, Cao, Shih, and Bala teaches the method of claim 9 (discussed above). 
Though Bala does not expressly disclose about a hashing seed, ‘receiving, by the UE, a hashing seed within the bit field, wherein the UE uses the hashing seed with the hashing rule for the selecting the transmission resource’ is implied based on the use of hash function needed to define a seed because, “A hash function may randomize the selection of one resource from a set of resources, which may allow each resource an equal chance of being selected.” (Bala: [0085]), so that it known which resource exactly is being used.

Claims 14-15 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		
Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) US-20100077100-A1 teaches method of a trigger mechanism of buffer status report (BSR) and scheduling request (SR) for a media access control layer of a user equipment in a wireless communication system;
b) US-10271347-B2 teaches scheduling request procedure;
c) WO-2020067978-A1 teaches dynamic and flexible configurations for configured grants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462